Citation Nr: 9932159	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a higher initial rating for mechanical low 
back pain, rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1984 to January 
1996, plus prior unverified active service of approximately 6 
1/2 years.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 RO rating decision that granted service 
connection for mechanical low back pain, and assigned a 
noncompensable evaluation under diagnostic code 5299-5295, 
effective from February 1996.  The veteran submitted a notice 
of disagreement in March 1997, and the RO issued a statement 
of the case in April 1997.  The veteran submitted a 
substantive appeal in April 1997, and testified at a hearing 
in August 1997.  In October 1997, the RO increased the rating 
for mechanical low back pain to 20 percent, effective from 
the day following separation in February 1996.  The veteran 
has continued his appeal.  He testified at a hearing before 
the undersigned in May 1999.

At the May 1999 hearing, the veteran submitted additional 
evidence directly to the Board and waived initial 
consideration of the evidence by the RO.


FINDING OF FACT

The veteran's mechanical low back pain is manifested 
primarily by subjective complaints of pain and fatigue, 
slight to moderate limitation of motion, slight 
osteoarthritic changes, and tenderness on palpation of the 
lower back; muscle spasms are not medically shown; 
significant neurological deficits are not shown. 



CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
mechanical low back pain have not been met or more closely 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5295 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1984 to January 
1996, plus prior unverified active service of approximately 6 
1/2 years.  The veteran served in both the United States Army 
and the United States Navy.

Service medical records reflect that the veteran was treated 
for a muscular strain and back pain in November 1984 and in 
August 1993.  

The veteran underwent a VA examination in April 1996.  He 
reported that his primary problem was that of a back 
condition while aboard ship in 1994.  The veteran reported 
having had an acute attack of low back pain while training 
people.  He reported experiencing a gradual onset of 
increasing pain in his low back.  Physicians aboard ship told 
the veteran that the pain was due to "wear and tear" on his 
back from walking the steel ships.  An ice pack and heating 
pads were used in treating the back in service; no x-rays 
were taken at that time.  Upon examination, the examiner 
noted that the veteran's carriage, posture, and gait were 
normal.  The veteran was able to bend forward to touch the 
floor; flexion was 100 degrees; extension was 45 degrees; 
lateral flexion (right and left) was 45 degrees; rotation was 
normal.  The veteran did complain of some discomfort over the 
lumbosacral area.  Straight leg raising was 90 degrees 
without any discomfort.  The veteran was able to squat.  The 
veteran was diagnosed with low back pain.

An October 1996 RO rating decision granted service connection 
for mechanical low back pain, and assigned a noncompensable 
evaluation under diagnostic code 5299-5295, effective from 
February 1996.

Testimony of the veteran at a hearing in August 1997 was to 
the effect that he had quite a bit of discomfort and pain in 
touching the floor and demonstrating other movements 
requested by the VA examiner.  The veteran testified that his 
low back pain impedes his sleep, and makes it difficult for 
him to stand or to walk for prolonged periods of time.

The veteran underwent a VA spine examination in September 
1997.  He reported a history of low back pain since 1994, 
without any one specific injury, and that he was treated for 
this condition conservatively while in the United States 
Navy.  The veteran reported that his low back pain slowly 
progressed as his sea duty increased, until his discharge.  
After his discharge from service, the veteran tried driving a 
truck but his low back pain increased.  The veteran then 
worked as a machinist with sit-down work for six months 
before changing positions to a standing machinist.  
Increasing low back pain caused him to quit.  The veteran 
again tried working as a machinist, but his low back pain was 
severe with occasional radiation down into the left leg and 
upper thigh region.  Upon examination, the examiner noted 
that the veteran walked with a normal gait, but could not 
walk on his heel and toes because it increased the pain in 
his back.  The veteran's leg lengths were equal, and he had a 
negative Trendelenburg examination in both hip joints.  There 
was some tenderness on palpation of both sciatic sacroiliac 
areas and the left sciatic notch region.  Active range of 
motion of the lumbosacral spine measured with the OrthoRanger 
II measuring device was 45 degrees of flexion, 23 degrees 
tilt to the right and left, and 4 degrees extension.  The 
reflexes in the lower extremities were within normal limits.  
Straight leg raising was normal bilaterally from a sitting 
position.  There was no hypesthesia in either lower 
extremity.  X-rays revealed osteoarthritic changes in the 
lumbosacral spine, particularly at the L4 level.  The veteran 
was diagnosed with chronic lumbosacral sprain, and 
osteoarthritis lumbosacral spine.
 
In October 1997, the RO Hearing Officer increased the 
evaluation for mechanical low back pain from zero percent to 
20 percent, effective from February 1996.

VA records show that the veteran was treated for low back 
pain in February 1999.  The examiner noted tenderness in 
bilateral lower lumbosacral paraspinals, and limitation of 
trunkal movements with pain in bendings.  The examiner's 
assessment was lumbar disc disease with myofascial pain.  
Physical therapy was recommended.

VA records show that the veteran underwent physical therapy 
sessions from March 1999 to May 1999.  In March 1999, an 
evaluation of the range of motion of the veteran's 
lumbosacral spine revealed the following:  Flexion was 
limited 50 percent, with pain if pushed further; extension 
was limited 50 percent; side flex (left) was limited 25 
percent; side flex (right) was limited 25 percent (thoracic 
spine moving as one unit); rotation (left) was limited 25 
percent; and rotation (right) was limited 25 percent.  In May 
1999, an evaluation of the range of motion of the veteran's 
lumbosacral spine revealed the following:  Flexion was 
limited 25 percent, with pain at end range; extension was 
limited 30 percent, with pain; side flex (left) was limited 
20 percent; side flex (right) was limited 20 percent; 
rotation (left) was limited 25 percent, with pain; and 
rotation (right) was limited 25 percent, with pain.

Testimony of the veteran at the May 1999 hearing was to the 
effect that he has daily and chronic pain in his lower back, 
as well as degenerative joint disease.  The veteran testified 
that he needed assistance to stand up straight.  The veteran 
testified that pain wakes him up at night, and that pain 
radiates to his buttocks.  The veteran testified that he does 
not bend because he feels like he would snap in half, but 
that he has been doing strengthening exercises.  The veteran 
testified that he has muscle spasms and that he leans to one 
side or the other to relieve pressure off of his tailbone. 




B.  Legal Analysis

The veteran's claim for a higher evaluation of mechanical low 
back pain is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

A review of the record shows that service connection has been 
granted for mechanical low back pain, and that a 20 percent 
evaluation has been assigned under diagnostic code 5299-5295.  
The evidence indicates that there are osteoarthritic changes 
affecting the lumbosacral spine, and a rating for the 
veteran's mechanical low back pain may be assigned under 
diagnostic code 5292 or 5295.  Although, no more than one 
rating may be assigned without violating the rule against the 
pyramiding of disabilities.  38 C.F.R. § 4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Code 5295.

The veteran's mechanical low back pain is manifested 
primarily by pain, slight to moderate limitation of motion, 
fatigue, osteoarthritic changes, tenderness on palpation of 
the lower back, and subjective complaints of muscle spasms; 
significant neurological deficits are not shown.  The veteran 
says he is unable to bend forward without extreme discomfort 
in his lower back. 
 
Statements of the veteran in the claims folder and his 
testimony are to the effect that he experiences limited 
motion, pain, and fatigue due to his back disability, and 
that these manifestations adversely affect his employability.  
In light of all evidence of record, the Board finds the 
veteran's statements to be credible.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows some limitation of the range of motion due 
to pain and osteoarthritic changes.  The veteran also has 
reported muscle spasms, but neither the VA examiners nor the 
physical therapy records report any spasms.  The overall 
evidence does not indicate the presence of significant 
neurological deficits.

The Board has carefully considered the veteran's testimony 
and statements to the effect that he has functional 
impairment from pain that interferes with his ability to 
bend, and to stand and to walk for prolonged periods of time.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

After consideration of all the evidence, the Board finds that 
the 20 percent rating for mechanical low back pain under 
diagnostic code 5295 best represents his disability picture.  
While his limitation of motion due to pain is less than 
moderate, and muscle spasms have not been medically reported, 
his testimony as to the degree of pain raises doubt that 
should be, and has been, resolved by assignment of the higher 
rating.

Accordingly, no more than the current 20 percent rating is 
warranted for the veteran's mechanical low back pain.  The 
Board finds that, since this rating has been awarded 
effective the day after separation, a "staged" rating is 
not indicated.  Fenderson v. West, 12 Vet. App. 119 (1999).  

There is no evidence in the record that the veteran's 
service-connected disability presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b)(1).

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.



ORDER

A rating greater than 20 percent for mechanical low back pain 
is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

